Honorable L. Alvis Vandygriff Commissioner Texas Savings  Loan Department P. O. Box 1089 Austin, Texas 78767
Re: Whether the Commissioner of the Savings and Loan Department is eligible for payment for accumulated sick leave.
Dear Mr. Vandygriff:
You have requested our opinion regarding whether the former Commissioner of the Savings and Loan Department is eligible for payment for accumulated leave. The individual about whom you inquire retired on August 31, 1977, while the 1975-77 General Appropriations Act was in effect. That act contained a provision requiring that all state employees, upon separation, be paid for one-half of their accrued sick leave. General Appropriations Act, Acts 1975, 64th Leg., ch. 743, art. V, § 7(b), at 2850.
In Attorney General Opinion H-996 (1977), we concluded that this provision regarding payment for accrued sick leave was applicable only to employees paid from funds appropriated by the General Appropriations Act. The Commissioner of the Savings and Loan Department is an employee of the Finance Commission, V.T.C.S. art. 342-205(a), whose funds are not appropriated by the General Appropriations Act. As a result, the sick leave payment provision of the General Appropriations Act is not automatically applicable to the Savings and Loan Commissioner.
The Commissioner is authorized by statute, however, to receive
  such compensation as is fixed by the Finance Commission but not in excess of that paid the Governor . . . .
V.T.C.S. art. 342-205(a). A similar provision applies to "all other officers and employees of the Savings and Loan Department." V.T.C.S. art. 342-205(b). If it can be demonstrated that the policy of the Finance Commission prior to August 31, 1977, was to compensate employees of the Savings and Loan Department, including the Commissioner, in accordance with the terms of the General Appropriations Act, we believe that the Commissioner is entitled to payment for one-half of his accumulated sick leave. See Attorney General Opinion H-1055 (1977).
As to vacation time, article 6252-8b, V.T.C.S., provides:
  A state employee who resigns, is dismissed, or separated from state employment shall be entitled to be paid in a lump sum for all vacation time duly accrued at the time of separation from state employment; provided the employee has had continuous employment with the state for six months.
Thus, if it was the policy of the Finance Commission prior to August 31, 1977, to permit the accrual of vacation time by employees of the Savings and Loan Department, including the Commissioner, article 6252-8b would require that the former Commissioner be compensated for all vacation time which the records of the Finance Commission show him to have duly accrued at the time of his retirement.
 SUMMARY
If it was the policy of the Finance Commission prior to August 31, 1977, to permit accrual of vacation by employees of the Savings and Loan Department, the former Commissioner of the Savings and Loan Department is entitled to payment for all vacation time duly accrued at the time of his retirement. He is entitled to payment for one-half of his accumulated sick leave, provided that it was the policy of the Finance Commission, prior to August 31, 1977, to compensate employees of the Savings and Loan Department in accordance with the terms of the General Appropriations Act.
Very truly yours,
John L. Hill Attorney General of Texas
Approved:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee